DETAILED ACTION
Receipt is acknowledged of applicant’s arguments/remarks filed on September 7, 2022, claims 1 and 4-30 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the following ground(s) of rejection. Applicant has amended claim 1.
 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose  “a traffic controller including … a plurality of sensors;… wherein the sensors are operative to detect and monitor the location and movement of vehicles, pedestrians and moving objects within the infrastructure…” (added remarks), and (ii) their critical role with respect to the scope of the invention.  
Applicants had provided no specification support for the added limitation and  the specification is completely devoid of the feature "the sensors are operative to detect and monitor the location and movement of vehicles, pedestrians and moving objects within the infrastructure” – see specification (US 2021/0104165): par. 22, 34, 39, 61-63, 106, 116, 118.  Applicants should consider using terms clearly disclose within the specification. 

Claims 2-14 are also rejected based on their dependency of the defected parent claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a traffic controller including … a plurality of sensors;… wherein the sensors are operative to detect and monitor the location and movement of vehicles, pedestrians and moving objects within the infrastructure…” (added remarks) or other new matter cited on the claim limitations” must be shown or the feature(s) canceled from the amended claims 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. ( KR 20160105255 – Machine Translation) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1).

Regarding claims 1-3, 11 and 14, Hee et al. disclose a smart traffic control apparatus for preventing vehicle collision within an intersection, the apparatus comprising:
a traffic controller (e.g., traffic light control device 20 ) including a wireless communications interface, a memory and a plurality of sensors (e.g., e.g., traffic light control device 20 including wireless communication, a plurality of cameras (m-cameras)  and a computer readable medium for storing computer program for processing vehicle information, data from the m-cameras and controlling traffic signal / lamp – see abstract, par. 13, 20-21, 23-24 and 88 and Figures 1 and 2); 
wherein the sensors (e.g., m-cameras) are operative to detect and monitor the location and movement of vehicles within the infrastructure (e.g.,  the traffic light control device 20 configured to process image from the m-cameras to recognize vehicle(s) entering and leaving an intersection (claim 14 limitation: optical computer vison); wherein the vehicles are identified and their speed and position are analyzed using pattern recognition and object tracking algorithm  – see par. 23, 25-26, 27-28, 31, 32-33 and Figures 1 and 2); 
wherein the memory stores traffic control information, including the location and status of vehicles and traffic conditions within the infrastructure (e.g., the computer readable medium configured to store intersection information (e.g., vehicle entering and depart the intersection), vehicle information – for instance, position, speed and entry and depart intersection information – abstract, par. 31, 33, 51, 62, 74, 78); 
Furthermore, Hee et al. disclose the traffic light control device 20 configured to receive image from the m-cameras to recognize vehicle(s) entering and leaving an intersection and transmit control signal to traffic light via a wireless communication (e.g., claim 3 limitation: control intersection light sequencing or directional light functions) – see abstract, par. 13, 21, 23-24, 27-28 and 88 and Figures 1 and 2). In addition, Hee et al. disclose a mechanism / process (e.g., intersection detection support system and server) for controlling vehicle entering an intersection by transmitting control message to each vehicle via a server to prevent collision between them when the vehicles are equipped with receiving module (see par. 11-13).
However, Hee et al. failed to specifically disclose (i) wherein the sensors are operative to detect and monitor the location and movement of pedestrians and moving objects within the infrastructure (e.g., part of the second limitation) and (ii) wherein the controller uses the wireless communications interface to send and receive messages to and from vehicles in the infrastructure enabling the autonomous driven vehicle (AVs) and manually driven vehicle (MVs) to perform the following functions: (a) determine the location of other AVs, MVs, pedestrians, moving objects in the infrastructure and make changes to the driving behavior based upon the determination in (a) to improve traffic flow and avoid collisions (e.g., last limitation).
However, in the same field of endeavor, Aoude et al. teach a roadside equipment (RSE) installed in a same enclosure of a traffic light controller configured to monitor and locate vehicles, pedestrian and cyclist / bicycles and others vulnerable road user(s) at or near a level crossing / intersection via sensor(s) (e.g., limitation: to detect and monitor the location and movement of pedestrians and moving objects within the infrastructure) (par. 26, 9, 50, 64, 79,170, 171-172, 174-176, 177 and Figure 5). The roadside equipment (RSE) is configured to receive and transmit motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles), pedestrian, bicycle rider, animal and others (limitation: moving objects) ) at or near an intersection and traffic safety data from and to nearby vehicles, person, infrastructure and remote servers (claims 2 and 12 limitation: status servers / sending navigation and road status server information) via infrastructure-to-everything (I2X) communication to create a map of all static and moving object around the ground transportation entity (limitation: enabling the AVs and MV to determine the location of other AVs, MVs, pedestrians and moving objects). Furthermore, The roadside equipment (RSE) is configured to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance (see par. 64, 66, 68, 70-71, 87, 90, 96, 37, 105-106, 108, 166, 186 and 53 and Figures 2-10). For instance, early warning can enable vehicles to stop, slow down, change paths, or combinations of them to avoid collision / accident (e.g., limitation: make changes to the driving behavior based upon the determination in (a) to improve traffic flow and avoid collisions) –  see par. 170, 179, 109, 117.
Note: the specification describes the term “moving object” as parked car, shrubbery, etc. – see specification (Pub. No.: US 20210104165 A1): par. 182.

As Hee et al. disclose a mechanism / process for controlling vehicle entering an intersection by transmitting control message to each vehicle via a server to prevent collision between them when the vehicles are equipped with receiving module and given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’s invention to incorporate, within the smart traffic control apparatus, a roadside equipment (RSE) to  monitor and locate vehicles, pedestrian, cyclist / bicycles and others vulnerable road user(s) at or near a level crossing / intersection as taught by Aoude et al. because the modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, control a traffic light, monitor and locate vehicles, pedestrian and cyclist / bicycles and others vulnerable road user(s) at or near a level crossing / intersection via sensor(s), analyze and regulate traffic flow and provide earlier warning of dangerous situation to enable vehicles to stop, slow down, change paths, or combinations of them to avoid collision / accident.

Claims 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. ( KR 20160105255 - Machine Translation) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1) as applied to claims above, and further in view of Fujita et al. (Pub. No.: 2018/0208199).

Regarding claims 4-7, Hee et al., as modified by Aoude et al., failed to specifically disclose the claim limitations.
However, Fujita et al. teach traffic rules to be stored on a vehicle’s onboard apparatus 200, which is read by the navigation device 200 via a traffic rule information 224, wherein the vehicle must follow when traveling on a road – each rule is defined for each point ( latitude, longitude) and each link – for instance, stop, speed limit, parking and other rules (limitation: driving rules). Figures 3 and 5A-5B depict a plurality of vehicle at an intersection following traffic rules and priority level of the route – see par. 70, 102, 104-109, 127-128, 158-159, 163, 172, 190 and 249 and Figures 3 and 5A-5B. Given this disclosure, the traffic rules stored on an onboard apparatus applied to any type of vehicles including autonomous and manual vehicles traveling on a route / region and implement them to avoid collision and obtain smooth traveling. The stored traffic rules is equivalent to a driving rules. 
As Hee et al., as modified by Aoude et al., disclose the implementation of infrastructure-to-everything (I2V) comminution to exchange information at least between vehicles (autonomous and non-autonomous vehicles) and infrastructure to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance (see above claim 1 rejection and cited sections) and given the teaching of Fujita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Hee et al.’s invention to incorporate, within the smart traffic control apparatus, traffic rules of route(s) / region to be exchanged and stored on vehicles for avoiding collision and obtain smooth travelling of the vehicles based on vehicle detecting data and traveling information exchange between vehicles.  
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, receive and transmit motion, traffic safety and other data from and to nearby vehicles, analyze and regulate traffic flow to provide earlier warning of dangerous situation aids collision avoidance and secure a smooth traveling of vehicle on an area / region based on stored traffic rules and avoid accident /collision with other vehicles, pedestrian and / or object.  

Regarding claims 8 and 9, Hee et al. failed to disclosed the claims limitations.
However, Aoude et al., teach a mechanism / process for broadcasting a message to each ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles)  and pedestrian) of the intended path of the other (e.g., limitation: route planning information) and allowing each of them to take a pre-emptive action with enough time to avoid a collision. For instance, early warning can enable vehicles to stop, slow down, change paths, or combinations of them (e.g., limitation: route re-planning information ) – see par. 118, 170 and 210. 
Given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’ invention to incorporate, within the smart traffic control apparatus, a mechanism / process for broadcasting a message to each ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles)  and pedestrian) of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid a collision.
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (V2X) communication and broadcast a message to each ground transportation entities of the intended path of the other for allowing each of them to take a pre-emptive action with enough time to avoid a collision.    

Regarding claims 10 and 12-13, Hee et al. failed to disclosed the claims limitation.
However, in the same field of endeavor, Aoude et al. teach a roadside equipment (RSE) configured to receive and transmit motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles) and pedestrian) at or near an intersection and traffic safety data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (I2X) communication to create a map of all static and moving object around the ground transportation entity (claim 10 and 13 limitation: enabling the AVs and MV) to determine the location of other AVs, MVs, pedestrians and moving objects) – par. 64, 66, 68, 70-7187, 37, 105-106, 108, 166, 186 and 53 and Figures 2-10. Furthermore, Aoude et al. teach the implementation of (i) a traffic light control mechanism / process for a pedestrian and vehicles travel across an intersection (claim 12 limitation: controller is operative to control intersection light sequencing or directional light functions to avoid accidents with the pedestrians and moving objects) (see par. 182) and  (ii) On Personal Equipment (OPE) such as mobile phone or wearable device for a person or animal and being in communication with RSE to exchange information, for instance location and path (claim 10 and 12 - 13 limitation: the controller is in wireless communication with devices carried by pedestrians and moving objects / devices carried by pedestrians and moving objects are active localization and messaging tagging units)– see par. 71-72, 78, 118, 129.
As Hee et al. disclose a traffic light control device configured to control a traffic light at an intersection for avoiding collision and  given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hee et al.’ invention to incorporate, within the smart traffic control apparatus, a mechanism / process for controlling a traffic light  receiving and transmitting motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (I2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance. 
The modification would enhance a smart traffic control apparatus configured to recognize vehicles entering and leaving an intersection, control a traffic light, and receive and transmit motion, traffic safety and other data from and to nearby vehicles, person, infrastructure and remote servers via infrastructure-to-everything (V2X) communication for creating a map of all static and moving object around the ground transportation entity, analyzing and regulating traffic flow and providing earlier warning of dangerous situation aids collision avoidance.  

 
Response to Argument

Applicant’s arguments filed on September 7, 2022, with respect to the rejections of claims as cited on the Office Action mailed on June 8, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claim: “However, Applicant disagrees that it would have been obvious to combine Hee with Aoude (or other such prior art) to arrive at Applicant's invention… There is a good reason why Hee fails to disclose the above limitations. Hee's invention is strictly limited to observing vehicles and controlling traffic signals at intersections to avoid collisions. Even though Hee mentions a wireless interface, this is only between the cameras and 
the traffic signal (in fact, Hee prefers hardwired connections to avoid delay and promote reliability.) … The modification would not enhance Hee's traffic control apparatus configured to recognize vehicles entering and leaving an intersection and control a traffic lights because Hee already does this. Nor would it be obvious to combine Hee and Aoude … because Hee's contribution is limited to a self-contained system that controls traffic signals based on vehicle recognition without the need for any communication to, from or between vehicles” (see page 5, par. 3 – page 6, par. 3). The examiner respectfully disagreed with applicant’s statement. It should be considered that Hee et al. not only disclose a wireless interface communication between camera(s) and  traffic light control device (see par. 21), but also describe a mechanism / process for controlling vehicle entering an intersection by transmitting control message to each vehicle via a server – e.g., via a wireless interface system - to prevent collision between them when the vehicles are equipped with receiving module (see par. par. 11-13); in other word, the traffic light control device is configured to wireless communicate with at least cameras at an intersection and vehicle(s) to control traffic flow and avoid accident. Applicant should consider that Hee et al. disclosure does not preclude its modification to monitor and locate vehicles, pedestrian, cyclist / bicycles and others vulnerable road user at or near a level crossing / intersection for providing earlier warning of dangerous situation to enable vehicles to stop, slow down, change paths, or combinations of them to avoid collision / accident as taught by Aoude et al. (second prior art to modify Hee et al.). It is the examiner position that Hee et al. in view of Aoude et al. disclose the claimed invention. Applicant is kindly invited to consider the above Office Action to view the ground of rejection, cited section(s) and motivation(s).  
 

 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”) See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664